Citation Nr: 0725566	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  97-28 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected traumatic fusion of the left sacroiliac joint with 
residual shortening of the left leg, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected residuals of a fracture of the left iliac crest 
with traumatic arthritis of the left hip, currently evaluated 
as 10 percent disabling.

3.  Entitlement to service connection for a bilateral hand 
disorder, to include as secondary to service-connected left 
hip disabilities.

4.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to service-connected left 
hip disabilities.

5.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected left 
hip disabilities.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
October 1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  This case was remanded by the Board 
in November 2004 for additional development.


FINDINGS OF FACT

1.  In December 2006, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to an increased evaluation for service-
connected traumatic fusion of the left sacroiliac joint with 
residual shortening of the left leg.

2.  The veteran' residuals of a fracture of the left iliac 
crest with traumatic arthritis of the left hip are manifested 
by limitation of flexion to 80 degrees with pain, limitation 
of extension to 30 degrees with pain, limitation of abduction 
to 20 degrees with pain, limitation of adduction to 25 
degrees, an inability to cross legs, and an inability to toe-
out more than 15 degrees.

3.  The medical evidence of record does not show that the 
veteran has a bilateral hand disorder that is related to his 
military service, or that is proximately due to his 
service-connected left hip disabilities.

4.  The medical evidence of record does not show that the 
veteran's currently diagnosed bilateral ankle disorder is 
related to his military service, or is proximately due to his 
service-connected left hip disabilities.

5.  The medical evidence of record does not show that the 
veteran's currently diagnosed bilateral knee disorder is 
related to his military service, or is proximately due to his 
service-connected left hip disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an increased 
evaluation for service-connected traumatic fusion of the left 
sacroiliac joint with residual shortening of the left leg, 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the left iliac crest with 
traumatic arthritis of the left hip have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5003, 5010, 5251, 5252, 5253 (2006).

3.  A bilateral hand disorder was not incurred in, or 
aggravated by, active military service, nor is it proximately 
due to a service-connected disorder.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).

4.  A bilateral ankle disorder was not incurred in, or 
aggravated by, active military service, nor is it proximately 
due to a service-connected disorder.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).

5.  A bilateral knee disorder was not incurred in, or 
aggravated by, active military service, nor is it proximately 
due to a service-connected disorder.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Traumatic Fusion of the Left Sacroiliac Joint

In February 1996, the veteran filed a claim for an increased 
evaluation for service-connected traumatic fusion of the left 
sacroiliac joint with residual shortening of the left leg.  
By a rating decision dated in May 1996, the issue was denied.  
The veteran perfected an appeal to this issue in March 1997.  
In a statement received in December 2006, the veteran stated 
that he wished to withdraw the issue of entitlement to an 
increased evaluation for service-connected traumatic fusion 
of the left sacroiliac joint with residual shortening of the 
left leg.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal as to the issue of entitlement to an 
increased evaluation for service-connected traumatic fusion 
of the left sacroiliac joint with residual shortening of the 
left leg.  As a result, no allegation of error of fact or law 
remains before the Board for consideration with regard to the 
issue of entitlement to an increased evaluation for service-
connected traumatic fusion of the left sacroiliac joint with 
residual shortening of the left leg.  As such, the Board 
finds that the veteran has withdrawn his claim as to this 
issue, and accordingly, the Board does not have jurisdiction 
to review the appeal as to the issue of entitlement to an 
increased evaluation for service-connected traumatic fusion 
of the left sacroiliac joint with residual shortening of the 
left leg, and it is dismissed.

VCAA

With respect to the veteran's remaining claims, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  A letter dated in 
June 2001 satisfied the duty to notify provisions.  
Additional letters were also provided to the veteran in 
January 2005, after which the claims were readjudicated, and 
December 2006.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records and VA medical treatment records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Increased Rating of the Left Hip

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for residuals, fracture, left iliac crest 
(pelvis) into hip with traumatic arthritis of the lumbar 
spine and left hip joint was granted by a January 1968 rating 
decision and a 10 percent evaluation was assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5010, effective October 14, 
1967.  Subsequently, an October 1991 rating decision 
separated the veteran's lumbar spine disability from the 
rating and re-characterized the left hip disability as 
residuals, fracture, left iliac crest with traumatic 
arthritis of left hip joint.  A November 2006 rating decision 
rated the veteran's left hip disability under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5252.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2006).  The hyphenated diagnostic code in this case 
indicates that traumatic arthritis, under Diagnostic Code 
5010, was the service-connected disorder, and limitation of 
flexion of the thigh, under Diagnostic Code 5252, was a 
residual condition.

A January 1995 VA outpatient medical report stated that the 
veteran complained of pain at multiple "trigger points" in 
and around his left hip.

A January 1996 VA outpatient medical report stated that on 
physical examination, the veteran had a full range of motion 
in all extremities without cyanosis, clubbing, or edema.

A March 1996 VA general medical examination report stated 
that the veteran complained of limited mobility and chronic 
pain.  On physical examination, the veteran's mobility in the 
hips was unremarkable.  He was able to bend, dress, and 
undress, "without any great degrees of difficulty."  There 
was no loss of musculature in the lower extremities.  Deep 
tendon reflexes were unremarkable.  The examiner stated that 
there was "no loss of function in the pelvis or the lower 
extremities."  X-ray examination of the veteran's left hip 
showed findings compatible with an "old injury with residual 
deformity of left acetabulum, bony ankylosis of the left 
[sacroiliac] joint, and mild degenerative joint disease of 
the left hip.  The diagnosis was history of trauma to the 
left pelvis and hip, resulting in degenerative joint disease 
of the left pelvis and hip.

An April 1997 VA medical report stated that the veteran 
complained of left leg muscle spasms.  On physical 
examination, the veteran's gait was within normal limits.  
The assessment was chronic pain.

A December 1997 VA medical examination report stated that the 
veteran complained of severe pain in the left side of the 
pelvis and hip area.  He stated that the pain was constant 
and increased in severity with cold weather.  The veteran 
stated that he had a "great problem" with movement of his 
left hip due to pain.  On physical examination, the veteran 
walked with a slight limp on the left.  On range of motion 
testing, the veteran had 20 degrees of left hip flexion 
contracture and 20 degrees of rotation.  His left hip flexion 
was 80 degrees beyond the 20 degrees of flexion contracture.  
There was objective evidence of pain in all movements, though 
the examiner stated that the "pain may be somewhat 
exaggerated."  He had 20 degrees of abduction and 20 degrees 
of adduction.  On x-ray examination, post-traumatic changes 
were appreciated with irregularity of the left iliac bone.  
Narrowing of the acetabular femoral joint space was 
appreciated with osteophytes noted to extend from the femoral 
head and acetabulum.  Sclerotic changes were appreciated 
within the neck of the left femur, which were though to 
represent post-traumatic changes.  There was effusion of the 
left sacroiliac joint which was also thought to be secondary 
to a post-traumatic event.  The impression was fracture of 
the left pelvis in the service area with consequent arthritis 
of the left hip with pain.

In a June 1998 VA outpatient medical report, the veteran 
complained of pain in his left hip and weakness in his left 
leg.  He stated that he sometimes fell due to his leg giving 
way.  The veteran also complained of numbness over the thigh.  
On physical examination, the veteran had a mildly antalgic 
gait and could not stand on his left toes or heels secondary 
to pain.  The veteran's muscle strength was "3-" out of 5.

In a February 2001 VA fee-based medical examination report, 
the veteran complained of pain, weakness, stiffness, 
inflammation, instability, locking, and abnormal function.  
He stated that the symptoms were constant and flared-up 3 to 
5 times per week, with each flare-up lasting from 1 hour to a 
full day.  The veteran reported that the flare-ups were 
caused by bending, excessive walking, excessive sitting, or 
"over activity."  On physical examination, the veteran had 
a 17 centimeter scar over the left iliac crest and a 15 
centimeter scar in the left iliac crest.  There was no 
keloid, disfigurement, loss of tissue, or loss of function.  
The veteran had a normal posture but an abnormal gait due to 
a limp on the left side.  There was no effusion, redness, or 
drainage.  There was some deformity due to a flattening of 
the left iliac crest as a result of surgery.  On range of 
motion examination, the veteran had flexion to 120 degrees, 
extension to 30 degrees, adduction to 20 degrees, abduction 
to 25 degrees, external rotation to 30 degrees, and internal 
rotation to 20 degrees.  There was pain, fatigue, weakness, 
and lack of endurance with repeated use in the left hip.  On 
x-ray examination, there were moderate degenerative arthritic 
changes in the left hip.  The examiner stated that there was 
no objective change in the veteran' left hip disability from 
the established VA diagnosis of arthritis due to trauma of 
the left hip, status post fracture of the iliac crest.

In an addendum to the February 2001 VA fee-based medical 
examination report the examiner stated that the veteran's hip 
pain and restriction was bilateral, and worse on the left.  
"The repetitive motion that was possible during the 
[examination] was limited, but the pain and function was not 
materially changed with the amount of activity accomplished 
from the beginning to the end of the hip [examination.]"

A July 2004 VA history and physical report stated that the 
veteran denied joint pain, cramping, and weakness, but had 
stiffness in most joints.  On physical examination, the 
veteran had no joint deformities, edema, or tenderness.  
There was a full range of motion in "most joints and 
extremities."  Straight-leg raise testing showed "negative 
but limited" lifting of the legs off of the examination 
table.

An April 2005 VA radiographic report stated that after views 
of the veteran's bilateral hips, the impression was mild to 
moderate degenerative changes of both hips.

A May 2005 VA joints examination report stated that the 
veteran had no constitutional symptoms or incapacitating 
episodes of arthritis.  The veteran had functional 
limitations of standing for 15 to 30 minutes and walking for 
1/4 mile.  On physical examination, the veteran's gait was 
antalgic and there was evidence of abnormal weight bearing.  
On range of motion examination, the veteran had flexion to 80 
degrees with pain from 0 degrees to 80 degrees.  The veteran 
could not cross his legs, could not toe out greater than 15 
degrees, and on repetitive use he was limited to 110 degrees 
of flexion.  The veteran's left hip had 30 degrees of 
extension with pain from 20 degrees to 30 degrees.  The left 
hip range of motion was also limited to 20 degrees of 
abduction, with pain from 0 degrees to 20 degrees, 25 degrees 
of adduction, 20 degrees of internal rotation, with pain from 
0 degrees to 20 degrees, and 40 degrees of external rotation.

A December 2005 VA history and physical report stated that 
the veteran denied cramping and weakness, but had stiffness 
in most joints.  On physical examination, the veteran had no 
joint deformities, edema, or tenderness except of the knees, 
ankles, wrists, and bilateral shoulders.  The veteran had a 
full range of motion in "most joints and extremities."  On 
straight-leg raise testing, the veteran was unable to lift 
his left leg above the examination table.

A January 2006 VA history and physical report stated that the 
veteran complained of chronic left hip pain with stiffness in 
most joints, but without cramping or weakness.  On physical 
examination the veteran had no joint deformities, edema, or 
tenderness, except of the knees, ankles, and wrists.  The 
veteran had a full range of motion in all joints and 
extremities.

The medical evidence of record shows that the veteran' left 
hip disorder is manifested by limitation of flexion to 80 
degrees with pain, limitation of extension to 30 degrees with 
pain, limitation of abduction to 20 degrees with pain, 
limitation of adduction to 25 degrees, an inability to cross 
legs, and an inability to toe-out more than 15 degrees.

The Schedule provides that assignment of a 10 percent rating 
is warranted for limitation of thigh flexion to 45 degrees.  
A 20 percent evaluation is warranted for limitation of thigh 
flexion to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.  The medical evidence of record does not show that the 
veteran's left hip range of motion has ever been limited to 
30 degrees of flexion.  Accordingly, a higher evaluation is 
not warranted under this diagnostic code.

The Schedule provides that assignment of a 10 percent is 
warranted for limitation of thigh extension to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5251.  A 10 percent 
evaluation is the maximum rating for this disorder under the 
provisions of Diagnostic Code 5251.  Accordingly, a higher 
rating is not possible under this diagnostic code.

The Schedule provides that assignment of a 10 percent rating 
for impairment of the thigh is warranted for an inability to 
cross legs and an inability to toe-out more than 15 degrees.  
A 20 percent rating is warranted for a limitation of 
abduction beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253.  The medical evidence of record does not show that 
the veteran's left hip range of motion has ever been limited 
to 10 degrees of abduction.  Accordingly, a higher evaluation 
is not warranted under this diagnostic code.

The Board has considered rating the veteran's service-
connected left hip disorder under all appropriate diagnostic 
codes.  However, the evidence of record does not demonstrate 
that the veteran has ankylosis of the hip, flail joint of the 
hip, fracture of the shaft or anatomical neck of the femur 
with nonunion, fracture of the surgical neck of the femur 
with a false joint, or malunion of the femur.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5250, 5254, 5255 (2006).  
Accordingly, a rating in excess of 10 percent is not 
warranted for the veteran's service-connected left hip 
disorder under these diagnostic codes.

The Board notes that the May 2005 VA joints examination 
report stated that the veteran experienced pain on motion 
during flexion, extension, and abduction.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  However, the limitation of motion elicited on 
examination would not provide for a compensable evaluation 
under any of the corresponding diagnostic codes.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5255.  
Accordingly, even with the veteran's additional pain taken 
into account, a rating in excess of 10 percent would not be 
warranted.

The Board notes that the veteran has 2 surgical scars on his 
left hip area that are related to his service-connected left 
hip disorder.  However, the veteran's scars are not deep, do 
not exceed 6 square inches in area, do not cause limitation 
of motion, are not unstable, and are not painful.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2006).  Accordingly, separate evaluations are not warranted 
under these provisions.

The record also shows that the veteran has a diagnosis of 
left hip arthritis, shown through x-ray examination.  
However, such findings, combined with the limitation of 
motion elicited, would warrant no more than a 10 percent 
evaluation under 38 C.F.R § 4.71a, Diagnostic Codes 5003, 
5010.  See also 38 C.F.R. § 4.45.  Additionally, awarding 
separate evaluations under Diagnostic Codes 5003 or 5253 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14 
(2006); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  Accordingly, a rating in excess of 10 percent is not 
warranted for the veteran's left hip disorder.

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2006).  Marked interference of 
employment has not been shown to be due to the veteran's left 
hip disorder and there is no indication in the record that 
the schedular evaluations are inadequate to evaluate the 
impairment of the veteran's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for his service-connected left hip disorder, 
and the reported manifestations of the disability are not in 
excess of those contemplated by the schedular criteria.  
Accordingly, an extraschedular evaluation is not warranted 
for the veteran's service-connected left hip disorder.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the manifestations of the veteran's 
service-connected left hip disorder meet the criteria for a 
higher evaluation, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The veteran's service medical records show that the veteran 
complained of a twisted right ankle in January 1965.  On 
physical examination, the veteran's right ankle was swollen, 
tender, and there was questionable deformity.  X-ray 
examination of the veteran's right ankle was negative.

After separation from military service, a January 1968 VA 
medical examination report stated that the veteran's left 
knee jerk was absent.

An October 1976 VA radiographic report stated that views of 
the veteran's bilateral hands revealed no bony or soft tissue 
abnormalities.

In a March 1981 VA medical examination report, the veteran 
complained that his feet tingled occasionally.  On physical 
examination, the veteran's palms had "good power" with no 
limitation of motion of the digits.

An August 1981 VA medical report stated that the veteran had 
a cervical discectomy in 1977 and complained of intermittent 
numbness and paresthesia over the 3rd, 4th, and 5th digits of 
the left hand since that time.  He also complained of 
weakness in the arms and legs.  On physical examination, the 
veteran's left hand muscle strength was 4 out of 5.  The 
veteran had decreased pin prick sensation over the middle 
finger of the left hand.  The veteran's gait was normal and 
he was able to toe, heel, and tandem walk without difficulty.

A February 1991 VA medical report stated that the veteran 
fractured his right wrist in October 1990 and that the 
fracture was documented by a February 1991 x-ray examination.

A March 1992 VA medical report stated that the veteran had a 
history of a broken right wrist 1 year prior and complained 
of pain and swelling in his right wrist.  The veteran stated 
the pain was secondary to increased movement secondary to 
work.  He also complained of weakness, tingling, and pain in 
his right hand.  On physical examination, the veteran's right 
hand had normal "motor" and "sensory" and there was no 
limitation in range of motion.  There was mild swelling on 
the dorsal aspect of the wrist with mild pain.  The diagnosis 
was old fracture of the right wrist with arthritic changes.  
The medical evidence of record shows that arthritis of the 
right wrist has been consistently diagnosed since March 1992.

A September 1992 VA medical report stated that the veteran 
had a full musculoskeletal range of motion, a steady gait, 
weakness in right hand grasps due to orthopedic surgery, 
normal leg muscles, and no fall risk.

A March 1996 VA medical report stated that the "Axis III" 
diagnoses were arthritis of the hands, knees, hips, and 
ankles.

A March 1996 VA general medical examination report stated 
that on physical examination, the veteran's mobility in the 
hips, knees, and lower extremities was unremarkable.  There 
were no abnormalities of the feet noted.

A March 1997 VA operative report stated that the veteran 
sustained an open, right 5th metacarpal fracture when he 
struck a pool table with his right hand.  The pre- and 
post-operative diagnoses were grade I, open, right 5th 
metacarpal fracture.

A March 1997 VA medical report stated that the veteran 
fractured his right 5th metacarpal 3 weeks earlier.  The 
veteran complained of pain in his right 5th metacarpal 
phalangeal joint.  On physical examination, the veteran 
demonstrated a limited range of motion in the 3rd, 4th, and 5th 
digits of his right hand.

An April 1997 VA medical report stated that the veteran 
fractured his 5th metacarpal bone when "he punched a wall out 
of frustration."

In a December 1997 VA medical examination report, the veteran 
stated that "in 1989, when his left hip and leg gave out, he 
fell, twisted, and injured his right wrist for which he had 
to have surgery twice in 1993."  The report stated that the 
veteran "was not complaining of pain in the feet, hands, or 
wrist."

A June 2001 VA medical report stated that the veteran was 
scheduled for a repair of a fractured left heel the following 
day.

A July 2001 VA medical report stated that the veteran twisted 
his ankle and fractured his leg 4 weeks before, while 
crossing the street. 

A May 2004 VA medical report stated that the veteran 
fractured a bone in his left foot 3 years before.  He 
complained of a protrusion of a metal plate underneath the 
skin on the lateral aspect of the hind foot which was painful 
and caused problems when wearing shoes.  The veteran stated 
that he had discomfort if he walked for a long distance.  He 
denied any other problems in his foot.  On physical 
examination, the examiner stated that the veteran had 
arthritis in his right knee related to previous injuries.  
The diagnosis was pain in the left foot status post healed 
fracture of the calcaneus with open reduction, internal 
fixation with multiple plates and screws with displacement of 
the plate and the screw with mechanical irritation.

A July 2004 VA medical report stated that the veteran 
complained of joint pain.  On physical examination, the 
veteran had left ankle pain with movement and pain with a 
decreased range of motion in the right wrist and bilateral 
knees.

A May 2005 VA joints examination report stated that on 
physical examination, the veteran had a right and left knee 
range of motion of 140 degrees of flexion and "full" 
extension.  There was no pain noted on range of motion 
testing or additional limitation of motion of repetitive use.  
The veteran had a right and left ankle range of motion of 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
There was no pain noted on range of motion testing or 
additional limitation of motion of repetitive use.  The 
veteran had a right wrist range of motion of 10 degrees of 
ulnar deviation, 10 degrees of radial deviation, 20 degrees 
of dorsiflexion (extension), and 80 degrees of palmar 
flexion.  There was no pain noted on range of motion testing 
or additional limitation of motion of repetitive use.  The 
report stated that there was no inflammatory arthritis.  The 
veteran had active movement against full resistance in wrist 
flexion, wrist extension, finger flexors, finger abduction, 
thumb opposition, knee extension, ankle dorsiflexion, ankle 
plantar flexion, and great toe extension, bilaterally.  He 
had normal sensory and reflex test results in all 
extremities.

Radiographic examination of the veteran's bilateral hands 
showed pinning of a fracture of the right radial head and 
ulna with evidence of an ununited styloid fracture.  
Degenerative changes in the right radial carpal joint were 
seen.  The left hand appeared unremarkable.  Radiographic 
examination of the veteran's bilateral knees showed mild 
degenerative changes in the knees.  The report gave diagnoses 
of degenerative joint disease of the bilateral knees and 
degenerative joint disease of the bilateral ankles due to leg 
length discrepancy.  The examiner commented that the 
veteran's leg length discrepancy was secondary to his left 
hip traumatic fusion.

A September 2005 VA medical opinion stated that the veteran 
"had had multiple fractures of [joints other than the left 
sacroiliac joint] secondary to falls while intoxicated."  
The examiner further stated that "[t]he veteran's 
service-connected left hip disabilities . . . are not related 
to his hand, knee[,] and ankle disorders. The veteran has had 
falls, which have caused disorders of the ankles[.]"

A December 2005 VA medical report stated that the veteran 
complained of pain in his knees, wrist, and ankles.  On 
physical examination, there were no joint deformities noted.  
There was "no edema or tenderness except of knees, ankles, 
wrists."  The veteran had left ankle pain with movement and 
pain with a decreased range of motion of both wrists, worse 
on the right.  There was also bilateral knee pain and tender 
calluses on both feet.

In a January 2006 VA medical report, the veteran complained 
of pain in his knees, wrist, and ankles.  On physical 
examination, there were no joint deformities noted.  There 
was "no edema or tenderness except of knees, ankles, and 
wrists."  The veteran had a full range of motion in his 
joints and extremities.  There was left ankle and left knee 
pain on active and passive range of motion.

Bilateral Hands

The medical evidence of record does not show that the veteran 
has a bilateral hand disorder that is related to military 
service.  The veteran's service medical records are negative 
for any diagnosis of a hand disorder.  While the veteran has 
a current diagnosis of a right wrist disorder, there is no 
medical evidence of record that his current right wrist 
disorder was diagnosed prior to 1990, over 20 years after 
separation from active duty.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back disorder).  
Additionally, there is no medical evidence of record relating 
any bilateral hand disorder to military service.  As such, 
direct service connection for a bilateral hand disorder is 
not warranted.

The competent medical evidence of record also does not show 
that the veteran has a bilateral hand disorder that is 
related to his service-connected left hip disabilities.  The 
Board notes that the December 1997 VA medical examination 
report stated that the veteran fell and injured his right 
wrist "when his left hip and leg gave out."  The Board 
notes, however, that this statement was based upon the 
veteran's reported history.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  Such evidence cannot enjoy the presumption 
of truthfulness, because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in order 
for any testimony to be probative of any fact, the witness 
must be competent to testify as to the facts under 
consideration").  The United States Court of Appeals for 
Veterans Claims has held that medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their 
status as medical professionals.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Furthermore, 



the September 2005 VA medical opinion stated that the 
veteran's fall was secondary to intoxication.  In this 
regard, the Board notes that disability pension is not 
payable for any condition due to the veteran's own willful 
misconduct, and disability or death that results from the 
recreational use of drugs is considered willful misconduct.  
38 C.F.R. § 3.301 (2006).  Finally, while the medical 
evidence shows that the veteran also fractured his right 5th 
metacarpal bone, it occurred when the veteran "punched a 
wall out of frustration" and is accordingly not shown to be 
related to his service-connected left hip disabilities.

The veteran's statements alone are not sufficient to prove 
that he has a bilateral hand disorder that is related to 
service or to his service-connected left hip disabilities.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not physicians, the veteran is not 
competent to make a determination that he has a bilateral 
hand disorder that is related to service or to his 
service-connected left hip disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  As such, there is no competent 
medical evidence of record which relates a bilateral hand 
disorder to the veteran's service-connected left hip 
disabilities.  Accordingly, service connection for a 
bilateral hand disorder, to include as secondary to the 
veteran's service-connected left hip disabilities, is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.

Bilateral Ankles

The medical evidence of record does not show that the 
veteran's currently diagnosed bilateral ankle disorder is 
related to military service.  While the veteran's service 
medical records show that he complained of a twisted right 
ankle in January 


1965, x-ray examination of the ankle was negative and no 
diagnosis was given.  In fact, there is no medical evidence 
of record that a bilateral ankle disorder was diagnosed prior 
to 1996, approximately 30 years after separation from active 
duty.  See Mense, 1 Vet. App. at 356.  Additionally, there is 
no medical evidence of record relating the veteran's 
currently diagnosed bilateral ankle disorder to military 
service.  As such, direct service connection for a bilateral 
ankle disorder is not warranted.

The competent medical evidence of record also does not show 
that the veteran's currently diagnosed bilateral ankle 
disorder is related to his service-connected left hip 
disabilities.  The Board notes that the May 2005 VA joints 
examination report stated that the veteran had degenerative 
joint disease of the bilateral ankles due to leg length 
discrepancy and that the veteran's leg length discrepancy is 
due to his service-connected left hip disabilities.  However, 
the same examiner who wrote the May 2005 report also wrote 
the September 2005 VA medical opinion which specifically 
stated that "[t]he veteran's service-connected left hip 
disabilities . . . are not related to his . . . ankle 
disorder.  The veteran has had falls, which have caused 
disorders of the ankles[.]"  The September 2005 VA medical 
opinion was also signed by a physician, unlike the May 2005 
VA joints examination report.  Accordingly, the preponderance 
of the medical evidence does not show that the veteran's 
currently diagnosed bilateral ankle disorder is related to 
his service-connected left hip disabilities.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed bilateral ankle disorder is 
related to service or to his service-connected left hip 
disabilities.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 
Vet. App. at 93.  As such, the preponderance of the medical 
evidence of record does not relate the veteran's currently 
diagnosed bilateral ankle disorder to his service-connected 
left hip disabilities.  Accordingly, service connection for a 
bilateral ankle disorder, to include as secondary to the 
veteran's service-connected left hip disabilities, is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.

Bilateral Knees

The medical evidence of record does not show that the 
veteran's currently diagnosed bilateral knee disorder is 
related to military service.  The veteran's service medical 
records are negative for any diagnosis of a knee disorder.  
While the veteran has a current diagnosis of a bilateral knee 
disorder, there is no medical evidence of record that a knee 
disorder was diagnosed prior to 1996, approximately 30 years 
after separation from active duty.  See Mense, 1 Vet. App. at 
356.  Additionally, there is no medical evidence of record 
relating the veteran's currently diagnosed bilateral knee 
disorder to military service.  As such, direct service 
connection for a bilateral knee disorder is not warranted.

The competent medical evidence of record also does not show 
that the veteran's current bilateral knee disorder is related 
to his service-connected left hip disabilities.  While a May 
2004 VA medical report stated that the veteran had right knee 
arthritis "related to previous injuries," the examiner did 
not state which injuries this referred to.  The only other 
injury discussed in the report was the veteran's June 2001 
left heel/ankle fracture.  As noted above, the evidence does 
not show that the veteran's bilateral ankle disorder is 
related to his service-connected left hip disabilities.  
Accordingly, the May 2004 VA medical report does not show 
that the veteran's bilateral knee disorder is related to his 
service-connected left hip disabilities.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed bilateral knee disorder is 
related to service or to his service-connected left hip 
disabilities.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 
Vet. App. at 93.  As such, there is no competent medical 
evidence of record which relates the veteran's currently 
diagnosed bilateral knee disorder to his service-connected 
left hip disabilities.  Accordingly, service connection for a 
bilateral knee disorder, to include as secondary to the 
veteran's service-connected left hip disabilities, is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.


ORDER

The claim of entitlement to an increased evaluation for 
service-connected traumatic fusion of the left sacroiliac 
joint with residual shortening of the left leg is dismissed.

An evaluation in excess of 10 percent for service-connected 
residuals of a fracture of the left iliac crest with 
traumatic arthritis of the left hip is denied.

Service connection for a bilateral hand disorder, to include 
as secondary to service-connected left hip disabilities, is 
denied.

Service connection for a bilateral ankle disorder, to include 
as secondary to service-connected left hip disabilities, is 
denied.

Service connection for a bilateral knee disorder, to include 
as secondary to service-connected left hip disabilities, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


